Citation Nr: 0636562	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for a chronic disease 
process manifested by hand numbness.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a chronic disease 
process manifested by left lower extremity numbness.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for diverticular 
disease with adenomatous polyps.

8.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Initially, the Board notes that the court in Nehmer v. United 
States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., 
1989), held that no finality attaches to pre-February 1994 RO 
adjudications of claims for service connection based on 
herbicide exposure.  Therefore, while an April 1985 rating 
decision had earlier denied the claims of entitlement to 
service connection for a skin disability, heart disease, and 
a chronic disease process manifested by hand numbness, all 
due to herbicide exposure, that decision is not final.  
Therefore, the issues on appeal are as they appear on the 
first page of this decision.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that a problem with 
headaches as a residual of a pre-service skull fracture 
existed prior to entry onto active duty.

2.  Clear and unmistakable evidence shows that the headaches 
were not aggravated by military service.

3.  The preponderance of the competent evidence is against 
finding that the veteran has current problems with headaches, 
heart disease, or a chronic disease process manifested by 
hand numbness.


CONCLUSIONS OF LAW

1.  Headaches were not due to or aggravated by military 
service. 38 U.S.C.A. §§ 1116, 1131, 1132, 1153, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  Heart disease is not due to or aggravated by military 
service.  38 U.S.C.A. §§ 1116, 1131, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159, 3.303, 3.307, 
3.309 (2006).

3.  A chronic disease process manifested by hand numbness is 
not due to or aggravated by military service.  38 U.S.C.A. 
§§ 1116, 1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), VA notified the 
veteran that establishing entitlement to service connection 
for a disability requires, among other things, a current 
disability.  See, e.g., March 2002 and November 2002 VA 
correspondence; and the February 2004 statement of the case.  
These claims, as will be explained in more detail below, are 
being denied because the veteran does not meet the statutory 
threshold for entitlement to service connection, i.e., a 
current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Therefore, because the decision is mandated by the veteran's 
failure to meet a basic prerequisite for service connection, 
the Board is entitled to go forward with adjudication of the 
claims regardless of whether or not VA provided adequate 
notice and assistance as required by the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not required.  

The Claims

The veteran and his representative argue that the claimant's 
headaches, which were a residual of a pre-service skull 
fracture, were aggravated by military service.  In the 
alternative, they argue that current headaches were caused by 
military service, including the veteran's exposure to Agent 
Orange while serving in the Republic of Vietnam.  As to heart 
disease and a chronic disease process manifested by hand 
numbness, they likewise argue that current problems were 
caused by military service, including the veteran's exposure 
to Agent Orange while serving in the Republic of Vietnam.  It 
is requested that the veteran be afforded the benefit of the 
doubt. 

Aggravation

As to the aggravation claim, the law provides that a pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a). 

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1132.  To rebut the presumption of 
soundness under 38 U.S.C.A. § 1132, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that a 
December 1968 induction examination noted that the veteran 
had frequent headaches since a 1963 skull fracture.  It was 
also noted in regards to his 1963 skull fracture that he had 
had no medical care for three years.  The diagnosis was head 
injury in 1963 with recurrent headaches relieved with 
aspirin.  Service medical records, including the July 1979 
separation examination, were thereafter negative for 
complaints, diagnoses, or treatment related to headaches.  
Likewise, the post-service record is negative for complaints, 
diagnoses, or treatment related to headaches.

The Board finds that the induction physician's diagnosis of 
recurrent headaches on his entry onto active duty, clearly 
and unmistakably shows that a problem with headaches existed 
prior to entry onto active duty.  VAOPGCPREC 3-2003.

The question thus presented by this part of the appeal is 
whether the pre-existing disability was aggravated by 
military service.  In this regard, service medical records 
and post-service medical records are negative for complaints, 
diagnoses, or treatment related to headaches.

Therefore, because the record does not show the veteran 
exited military service with a continued problem with 
headaches or currently suffers from a problem with headaches, 
the Board finds that the record clearly and unmistakably 
shows that his headaches were not aggravated by his military 
service.  VAOPGCPREC 3-2003.  Thus, entitlement to service 
connection for headaches due to aggravation is denied.  

Direct and Presumptive Service Connection

As to the direct and presumptive service connection claims, 
the law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may also 
be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam War, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  
For these Vietnam War veterans diseases associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

As noted above, while the December 1968 induction examination 
noted the veteran entered service with a problem with 
headaches since a 1963 skull fracture, all subsequent service 
medical records including the July 1970 separation 
examination are negative for complaints, diagnoses, or 
treatment related to headaches, heart disease, and/or a 
chronic disease process manifested by hand numbness.

The post-service record includes a February 1985 VA 
examination report which noted a history of hand numbness 
that was transient and without neurological deficit and a 
history of heart palpitations.  It also includes an April 
2004 VA treatment record that noted the veteran's complaints 
of occasional heart palpitations.  However, the post-service 
record is otherwise negative for complaints, diagnoses, or 
treatment related to headaches, heart disease, and/or a 
chronic disease process manifested by hand numbness.  
Moreover, the veteran has not identified any other in-service 
or post-service medical record that could provide a diagnosis 
for any of the claimed disorders.

Thus, because none of the medical evidence of record includes 
current diagnoses of headaches, heart disease, or a chronic 
disease process manifested by hand numbness service 
connection on direct bases and presumptive bases must be 
denied.  38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Conclusion

As to the written statements offered to the VA in support of 
the claims, while lay witnesses are competent to describe 
experiences and symptoms, because lay persons are not trained 
in the field of medicine, they are not competent to provide a 
medical opinion as to whether a preexisting disability was 
aggravated by military service or the diagnosis of a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's statements, as well as 
those of his representative, addressing these questions are 
not probative evidence as to the issues on appeal.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for headaches, heart 
disease, and a chronic disease process manifested by hand 
numbness are denied.


REMAND

As to the claims of entitlement to service connection for 
hypertension, a chronic disease process manifested by left 
lower extremity numbness, a low back disorder, diverticular 
disease with adenomatous polyps, and a skin disorder, while 
service medical records are negative for complaints, 
diagnoses, or treatment related to any of these disorders, 
the post-service record documents the veteran's complaints 
and/or treatment for hypertension starting in February 2001, 
degenerative disc disease starting in July 2001, diverticular 
disease with adenomatous polyps starting in February 2001, 
decreased sensation to pinprick over the left toe in March 
2001, and a skin disorder diagnosed as multiple matte 
telangiectasias in February 1985.  See VA examination 
reported dated in February 1985; VA treatment records dated 
from February 2001 to April 2002.  

Accordingly, a remand is required to obtain medical opinions 
as to the relationship, if any, between these current 
disabilities and military service, including his presumed 
exposure to herbicides while serving in the Republic of 
Vietnam.  38 U.S.C.A. § 5103A(d); 38 U.S.C.A. § 1116(a)(3); 
38 C.F.R. § 3.307(a)(6)(iii) (a veteran who, during active 
service, served in the Republic of Vietnam during the Vietnam 
War, shall be presumed to have been exposed to an herbicide 
agent).  In providing these opinions, the examiners should be 
mindful of the National Academy of Sciences (NAS) findings 
regarding diseases not associated with herbicide exposure.  
See 68 Fed. Reg. 27630-27641 (May 20, 2003).

Next, the Board notes that the veteran reported that, since 
his 1970 separation from military service, he received all of 
his medical treatment at VA Medical Centers (VAMCs) with 
specific reference to the Seattle and Big Spring VAMCs.  
However, only post-February 2001 treatment records from these 
facilities have been associated with the claims file.  
Therefore, on remand, a request should be made for any 
outstanding pre-February 2001 treatment records from these 
facilities as well as for the location of any other relevant 
medical records, including any employment records, that may 
be helpful in establishing a relationship between current 
disabilities and military service.  38 U.S.C.A. § 5103A(b); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).

Likewise, because the record only contains part of the 
veteran's July 2001 Agent Orange Registry Examination, on 
remand a specific request should be made for a complete copy 
of that examination.  Id.

Lastly, the Board notes that the veteran, at the September 
2005 Decision Review Officer (DRO) hearing, reported that he 
was going to attempt to obtain a nexus opinion regarding his 
current disabilities and military service from a physician at 
the Temple VAMC.  However, such a statement has yet to be 
received by VA.  Therefore, on remand, the veteran should be 
contacted and asked if he obtained such a statement and, if 
so, asked to associate it with the record.  Id.

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a).  The notice must include 
reference to the evidence and information 
necessary to establish entitlement to 
service connection in a manner consistent 
with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
should also specifically be invited to 
submit any additional pertinent evidence 
that he has in his possession including 
any statement he may have obtained from a 
physician at the Temple VAMC regarding 
the origins of any of his disabilities.

2.  The RO should contact the veteran and 
notify him that the record is devoid of 
any medical records for the first thirty 
years following his separation from 
military service.  Accordingly, because 
this evidence could be critical to 
establishing the claims, he should be 
invited to file with VA the names and 
addresses of all healthcare professionals 
as well as any employers that provided 
him with treatment during this time so VA 
may obtain them on his behalf.  

3.  The RO, after obtaining any needed 
authorizations, should obtain and 
associate with the claims file all of the 
veteran's post-July 1970 treatment 
records that have not already been 
associated with the record from all newly 
identified locations as well as from the 
Seattle, Big Spring, and Temple VAMCs 
including a complete copy of the July 
2001 Agent Orange Registry Examination.  
If any pertinent records are not 
available or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file and the appellant notified in 
writing.  As to the Federal records, if 
any of these records are not available, a 
memorandum of unavailability should be 
associated with the claims file.

4.  Thereafter, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to ascertain 
the origins of his hypertension.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner should 
provide answers to the following 
questions:

a.  Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
hypertension was caused or 
aggravated by military service?

b.  Is it as least as likely as not 
that hypertension manifested itself 
to a compensable degree within the 
first post-service year?

c.  Is it at least as likely as not 
that hypertension was caused or 
aggravated by the veteran's 
presumptive exposure to herbicides 
while serving in the Republic of 
Vietnam?

Note:  In providing answers to above 
questions, the examiner should be mindful 
of the NAS findings regarding diseases 
not associated with herbicide exposure.  
See 68 Fed. Reg. 27630-27641.

5.  Thereafter, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to ascertain 
the origins of his chronic disease 
process manifested by left lower 
extremity numbness.  The claims folder is 
to be provided to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, the examiner should provide 
answers to the following questions:

a.  Does the veteran have any left 
lower extremity numbness and, if so, 
what is the diagnosis of the disease 
process causing that numbness? 

b.  As to all diagnosed disease 
processes, is it at least as likely 
as not (i.e., is there a 50/50 
chance) that it was caused or 
aggravated by military service?

c.  If the diagnoses include an 
organic disease of the nervous 
system, is it as least as likely as 
not that it manifested itself to a 
compensable degree within the first 
post-service year?

d.  As to all diagnosed disease 
processes, is it at least as likely 
as not that it was caused or 
aggravated by the veteran's 
presumptive exposure to herbicides 
while serving in the Republic of 
Vietnam?

Note:  In providing answers to above 
questions, the examiner should be mindful 
of the NAS findings regarding diseases 
not associated with herbicide exposure.  
See 68 Fed. Reg. 27630-27641.

6.  Thereafter, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to ascertain 
the origins of his low back disorder.  
The claims folder is to be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner should 
provide answers to the following 
questions:

a.  What are the diagnoses of the 
veteran's current low back 
disorders? 

b.  As to all diagnosed disease 
processes, is it at least as likely 
as not (i.e., is there a 50/50 
chance) that it was caused or 
aggravated by military service?

c.  If the diagnoses include 
degenerative disc disease confirmed 
by X-ray, is it at least as likely 
as not that it manifested itself to 
a compensable degree within the 
first post-service year?

d.  As to all diagnosed disease 
processes, is it at least as likely 
as not that it was caused or 
aggravated by the veteran's 
presumptive exposure to herbicides 
while serving in the Republic of 
Vietnam?

Note:  In providing answers to above 
questions, the examiner should be mindful 
of the NAS findings regarding diseases 
not associated with herbicide exposure.  
See 68 Fed. Reg. 27630-27641.

7.  Thereafter, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to ascertain 
the origins of his diverticular disease 
with adenomatous polyps.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner should 
provide answers to the following 
questions:

a.  Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
it was caused or aggravated by 
military service?

b.  Is it at least as likely as not 
that it was caused or aggravated by 
the veteran's presumptive exposure 
to herbicides while serving in the 
Republic of Vietnam?

Note:  In providing answers to above 
questions, the examiner should be mindful 
of the NAS findings regarding diseases 
not associated with herbicide exposure.  
See 68 Fed. Reg. 27630-27641.

8.  Thereafter, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to ascertain 
the origins of his skin disorder.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner should 
provide answers to the following 
questions:

a.  What are the diagnoses of all 
current skin disorders? 

b.  As to all diagnosed skin 
disorders, is it at least as likely 
as not (i.e., is there a 50/50 
chance) that it was caused or 
aggravated by military service?

c.  As to all diagnosed skin 
disorders, is it at least as likely 
as not that it was caused or 
aggravated by the veteran's 
presumptive exposure to herbicides 
while serving in the Republic of 
Vietnam?

Note:  In providing answers to above 
questions, the examiner should be mindful 
of the NAS findings regarding diseases 
not associated with herbicide exposure.  
See 68 Fed. Reg. 27630-27641.

9.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holding in Dingess.  38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.

10.  Thereafter, the RO must readjudicate 
the claims.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and the representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
received and not received and all 
applicable laws and regulations 
considered pertinent to the issues 
remaining on appeal.  A reasonable period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


